ORMOND, J.
The case of Lockhart v. McElroy, [4 Ala. Rep. 572,] is in point, to show that this bill cannot be sustained. There is no allegation of facts to authorize the interposition of a court of chancery, but it is in effect merely an application to have satisfaction entered on the judgment of the defendant in error, so far as' it is discharged by the payment of the judgment rendered against the plaintiff in error, as garnishee. This, the court out of which the execution issued, can direct to be done, on motion, and it cannot therefore be tolerated, that resort should be had to a *568court of chancery, -when the court of law, can afibrcfequally as efficient relief, and in a mode much more prompt, expeditious and cheap. The decree of the chancellor, must therefore be affirmed.